Justice EISMANN,
concurring in the result.
The district court held that the deed to Basin Ranch Holding Trust was void because Idaho Code § 55-103 limited property ownership to “persons” and a trust was not a person under that statute. The district court’s interpretation of § 55-103 is erroneous. It is not intended to limit the ownership of property to “persons.” Its intent was to expand the right of property ownership to aliens.
The statute provides, “Any person, whether citizen or alien, may take, hold and dispose of property, real or personal.” That statute was originally enacted in 1887 by the Idaho Territorial Legislature. Rev. Stats, of Idaho Terr. § 2827 (1887). The Territorial Legislature took a great body of the statutes it enacted from California, Merchants’ Protective Ass’n v. Jacobsen, 22 Idaho 636, 127 P. 315 (1912), and § 55-103 is one of those statutes. Its material provisions are identical to § 671 of the California Civil Code, which was originally enacted in 1872. ‘Where the Idaho legislature adopts a statute identical to, or similar to the statute of another state, then we will presume that the statute was adopted along with the construction which the courts of the other jurisdiction had placed upon the statute prior to its adoption.” Walborn v. Walborn, 120 Idaho 494, 501, 817 P.2d 160, 167 (1991).
In 1885, the California Supreme Court discussed the purpose of the statute from which § 55-103 was copied. It first noted, “At common law aliens could not take property by descent or other mere operation of law.” State v. Carrasco, 67 Cal. 385, 7 P. 766 (1885). It then stated, ‘We have now changed the rule of the common law in this respect by providing that ‘any person, whether citizen or alien, may take, hold or dispose of property, real or personal, within this state.’ Section 671, Civil Code.” Id. Thus, the correct construction of § 55-103 is simply that an alien has the same right to take, hold, and dispose of real or personal property in this state as does a citizen.
This Court has previously held that a trust is not a separate legal entity. “A corporation is an artificial being; a trust is no being at all.” State v. Cosgrove, 36 Idaho 278, 284, 210 P. 393, 395 (1922). The trust property is owned by the trustee(s). “A trustee is a man who is the owner of the property and deals with it as principal, as owner and as master, subject only to an equitable obligation to account to some person to whom he stands in the relation of trustee, who are his cestuis que trustent.” Id. Even though a trust is not a legal entity, a deed naming a trust as the grantee of real property is not thereby rendered void.
“A deed is sufficient if the grantee can be identified by extrinsic evidence.” Edwards v. Belknap, 66 Idaho 639, 166 P.2d 451 (1946). Because it is the trustee who holds title to the trust property, the grantee in this case must be the trustee of the Basin Ranch Holding Trust. The deed to the Trust included the typed direction: “MAIL DEED TO: C/O Todd Daniels, Trustee Basin Ranch Holding Trust, PO Box 846, Rexburg, Idaho 83440.” Thus, the trustee, who is the real grantee of the property, was named on the face of the deed.
“The essential characteristics of a trust are the separation of the legal from the beneficial *816interest and the existence of a fiduciary relationship.” Sawyer v. Huff, 86 Idaho 328, 337, 386 P.2d 563, 568 (1963). To create a trust, there must also be at least one beneficiary for whom the property is to be administered by the trustee. Yribar v. Fitzpatrick, 91 Idaho 105, 416 P.2d 164 (1966). Whether or not a trust was created in this case was not addressed by the district court.
I agree that the judgment of the district court must be vacated and this case remanded for further proceedings.